SUTTON, Justice
(concurring).
I concur in-the disposition of this case for the reason assigned by Associate Justice McGill and desire to make a brief additional statement with respect to such reason.
It is perfectly obvious from the testimony the jurors did receive the additional testimony and the consideration given thereto is the underlying reason and explanation for their negative answer to Special Issue No. 2. Jurors have a right to apply in the consideration of their verdicts their common experiences , which are the common experiences of man generally. In giving consideration to the unsworn testimony trains were operated through other towns at comparable rates of speed, as well as through Pecos, and the fact they knew of no law prohibiting such speed, might very well infer there was no such law otherwise it would have been shown by the evidence. They as laymen might well have concluded, as their verdict demonstrates they did, that in the absence of a legal prohibition the defendant was licensed to so operate their traifis and that there could be no negligence. An answer -based upon any other testimony would be altogether contrary to common sense and judgment. Aá some of the jurors put it in their testimony on the Motion for a New Trial, the operation of a train through Pecos and across the crossing where the terrible accident happened is proof of negligence itself. .This line of railway runs pretty well through the center of the -city of Pecos and a very short distance from the busy center. The running of a train through this active, thriving, busy city over a crossing such as is here, at such a speed, is obviously so reckless as to approach a total disregard of the rights and safety of those using crossings in the city. In the light of the -other answers based on the record any other explanation for the answer given to Issue No. 2 can do little less than convict the jury of stupidity.